United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2346
                                   ___________

Marvin Brown,                        *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Medical Department at Douglas        *
County Correction; Douglas County,   * [UNPUBLISHED]
Nebraska,                            *
                                     *
           Appellees.                *
                                ___________

                             Submitted: July 26, 2006
                                Filed: August 7, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Nebraska inmate Marvin Brown appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record in the light most favorable to Brown and considered the parties’ arguments, see
Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003) (de novo standard of review),
we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.